PARKS, Judge,
concurring in results:
I concur in the outcome of this case. However, I write separately because I am disturbed by the majority’s decision that the information gained from appellant may be used for impeachment purposes. The child in this case deserved the special protection afforded by 10 O.S.Supp.1982, § 1109(A). This interpretation is directly contrary to the legislative purpose in drafting Section 1109(A). The phrase “[n]o information gained by questioning ... a child shall be admissible into evidence against the child” does not refer to statements only used in the State’s case in chief, but rather to all statements made by the child outside the presence of the parents, guardian, attorney, or legal custodian.